DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 12/10/2019 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motor means” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

5.	The disclosure is objected because the specification does not include appropriate section heading such as but not limited to background of the invention, summary of the invention, brief description of the drawings and detailed description of embodiments. Appropriate correction is required. 
6.	The disclosure is objected to because it is replete with grammatical errors.
7.	A substitute specification in proper idiomatic English in compliant with 37 CFR 1.52(a) and (b) is required. The substitute specification must be accompanied by a statement that it contains no new matter.
Claim Objections
8.	Claim 1 is objected to because of the following informalities:  
	a.	Claim 1, lines 10-11: the term “characterized in that” should be rewritten such that the term is recited in a normal typeface (i.e. not in bold).
Appropriate correction is required.
9.	The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
10.	The claims are objected to because for failing to meet the requirements of 37 CFR 1.75(i):
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Correction is required to obtain a clear arrangement of the device to be claimed. 
14.	Claim 1 recites the limitations “housings” in line 2, “the body” in line 3, “the outside” in lines 4-5 “the outer surface” in line 6, “the longitudinal axis” in line 9, “the longitudinal direction” in line 17, “the passage” in line 18, “the folding” in line 20. There is insufficient antecedent basis for these limitations in the claim.
15.	Claim 1, lines 2-4, recites the limitation “the airfoil sections being deployable from housings inside the body” and line 13, recites the limitation “a housing” rendering the claim uncertain. It is unclear whether the housing is a part of the housings or rather a housing that is separate from the plurality of housings.  

17.	Claim 1, lines 8-10, recites the limitation “around the body along the longitudinal axis of the body and including an opening for each airfoil section” rendering the claim vague and indefinite. It is unclear as to exactly which element (i.e. the housing, the body or something else) contains the openings for the airfoil sections.
18.	Claim 1, lines 19-21, recites the limitation “the casing covering the housing by continuing its pivoting to prevent the folding of the airfoil section” rendering the claim vague and indefinite. Considering that the casing must rotate in order for the openings to align with each opening such that each airfoil is deployed, it is not understood how the continuation of the casings pivoting contributes to the prevention of folding airfoils. It appears that once the airfoils are deployed, the casing is prevented from rotating.  
19.	Claim 2, lines 2-3, recites the limitation “each airfoil section is deployed by pivoting around a rotation axis perpendicular to the pivoting axis of the casing” rendering the claim vague and indefinite. Per the applicant’s disclosure, it appears that each airfoil section is configured for deployment once the casing is rotated about the longitudinal axis such that each airfoil section is configured to pivot about an axis which is perpendicular to the longitudinal axis. Therefore, the claim should be probably rewritten to provide clarification as to exactly how the airfoil sections are deployed as a result of the rotation of the casing since the deployment of the airfoils depends on the casing being rotated such that the openings 
20.	Claim 4, line 2, recites the limitation “each airfoil section is deployed by radial translation” rendering the claim vague and indefinite. It is unclear as to exactly the airfoil is deployed as a resolute of a radial translation of each airfoil section or rather each airfoil section is deployed as a result of radial translation of another element of the projectile device.
21.	Claim 5 recites the limitation “the ends” in line 2. There is insufficient antecedent basis for this limitation in the claim.
22.	Claims not addressed are rejected based on their dependency from a rejected base claim.
23.	Claim limitation “motor means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
25.	Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bode (US 3853288 A). 
26.	Regarding Claim 1, A projectile (Bode Abstract, c. 3, ln. 19-29; projectile 1 as seen I FIGS. 2a-2b) including at least one pair of airfoil 5sections (4), the airfoil sections being deployable from housings that are located inside the body and are emerging toward the outside of the projectile (c. 3, ln., 40-66; airfoil sections 4 deployed from a housing, between casing 7 and body 2 which houses airfoil sections 4, inside body 2 and emerging toward the outside of the projectile 1 as seen in FIGS. 3a-3d),
the projectile (1) including a casing (7) of revolution surrounding (FIG. 3d) at least part of the body (2) of the projectile (1) and the outer surface of the casing is in profile 10continuity with the body of the projectile (FIGS. 2a-2b), the casing being able to pivot (c. 3, ln. 60-66; casing 7 being pivoted about body 2 as seen by the arrow in FIG. 3a), owing to a motor means (spring motor 14 as seen in FIGS. 3a and 3c), around the body (2) along the longitudinal axis (9) of the body and including an opening (openings 8 as seen in FIGS. 3a-3d on casing 7) for each airfoil section (4), 
the projectile (1) being characterized in that each opening (8) includes two zones, namely a first zone being 15intended to be positioned (c. 4, ln. 39-63; z1 being a portion that accommodates for the outwardly and downwardly extending portion of airfoil section 4 as seen in FIGS. 3d and 7a-7b), by the pivoting of the casing (7), so as to face a housing (a housing such as the portion of the main housing accommodating each single airfoil section 3C as seen in FIGS. 3a and 3c) in order to allow the airfoil section (4) to pass to allow the airfoil section (4) to be deployed (FIGS. 5a-5b and 7a-7b), and a second zone forming a lateral recess relative to the first zone (second zone which accommodates foot portion 20 of each airfoil section 4 forming a lateral recess relative to the first zone accommodating the extending portion of each airfoil section 4 as seen in FIG. 7B), the recess being oriented along a direction substantially perpendicular to 20the longitudinal direction of the first zone (the second zone being perpendicular to the direction of the first zone as seen in FIG. 7b) , the second zone having a (the passage of foot 20 of each airfoil section 4 about a width of the second zone) of the airfoil section (4) once deployed (FIG. 7b), the casing covering the housing by continuing its pivoting to prevent the folding of the airfoil section (c. 3, ln. 66 - c. 4, ln. 12; casing 7 covering the housing which accommodates airfoil sections 4 to prevent the folding of the airfoil section 4 once deployed).
27.	Regarding Claim 4, bode discloses the projectile according to claim 1, characterized in that each airfoil section is deployed by radial translation (airfoil sections 4 deployed by radial translation about rotation axis 6 as seen in FIGS. 7a-7b).
28.	Regarding Claim 5, Bode discloses the projectile according to claim 4, characterized in that for each opening, the second zone of the opening is located in an intermediate zone between the ends of the first zone (second zone of opening 8 is located in an intermediate zone between ends of the first zone of opening 8 as seen in FIGS. 4b and 7b).

Claim Rejections - 35 USC § 103
29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

30.	Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 3853288 A), in view of Johnson et al. (US 20070084961 A), hereinafter “Johnsson”.
31.	Regarding Claim 2, Bode disclose the projectile according to claim 1, characterized in that each airfoil section (4) is deployed by pivoting around a rotation axis (airfoil sections 4 being deployed and pivoting about a rotation axis 6 as seen in FIG. 5a-5b and 7a-7b) parallel to the pivoting axis (9) of the casing (7).
	Bode is silent regarding the rotation axis of airfoil sections being perpendicular to the pivoting axis of the casing. 
	Johnsson discloses a projectile (Johnson Abstract and FIG. 5) comprising each airfoil section is deployed by pivoting around a rotation axis perpendicular to the pivoting axis of the casing (paras. [0032]-[0033]; airfoil sections 32 pivoting ‘A’ around respective rotation axes 33 perpendicular to the pivoting axis of casing 31 which includes rotating portions 34/35 about an axis bisecting projectile 1b into an upper and lower halves as seen in FIG. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bode to use the arrangement of Johnsson, as a known deployed airfoil section and casing arrangement for the purpose of optimizing the stabilization features of airborne projectiles. 
32.	Regarding Claim 3, modified Bode discloses (see Bode) the projectile according to claim 1, characterized in that for each opening (8), the second zone (the portion of opening 8 accommodating foot portion 20 as seen FIGS. 3d and 7B) of the opening (8) is located at one end of the first zone (end of the first zone of opening 8 which accommodates the extending portion of airfoil section 4 as seen in FIGS. 3d and 7b).


Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Roy et al. (US 20110114783 A1), Carlqvist et al. (US 20160252333 A1), Johnsson (US 20050229806 A1) and Bennet et al. (US 6571715 B1) disclose projectiles with deployable fins. 

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
/Richard R. Green/Primary Examiner, Art Unit 3647